DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: [0027-0030 and 0032] have digital support structure 120 which is not labeled in the drawings.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magana (WO 2005/076115, cited by Applicant).	Regarding claim 1, Magana discloses an apparatus comprising (Figs. 1-4(a-c), Page 11, line 30 to page 17, line 30; document 100 (page 12, line 9) with pen 300 (page Regarding claim 2, Magana discloses the apparatus of claim 1, wherein the input element comprises a digital pen, 2and the controller is in the digital pen (Fig. 3, Page 11, line 31 and page 13, line 24).1Regarding claim 3, Magana discloses the apparatus of claim 1, wherein the input element comprises a digital pen (Page 11, line 31), 2and the controller is separate from the digital pen and is to receive data 3corresponding to the tracked markings and the tracked input from the digital pen (For this claim only, the controller of claim 1 is interpreted as the server (Page 15, line 29) which runs the application program and is separate from the pen and receives data from the pen corresponding to the tracked markings and the tracked input from the digital pen to analyze pen strokes (Page 17, lines 4-19)).1	Regarding claim 4, Magana discloses the apparatus of claim 1, wherein the information relating to the file 2comprises a characteristic of the file selected from among: a name of the file, a type 3of the file, or a location of the file (Page 12, lines 17-19, user writes document ID as name of file).1	Regarding claim 5, Magana discloses the apparatus of claim 1, wherein the medium comprises a pattern of location 2information, and the controller is to determine a position of the input element based 3on capture of location information in the pattern of location information (Page 13, lines 1-9, controller can determine position based on pattern of dots 130).11	Regarding claim 7, Magana discloses the apparatus of claim 1, further comprising: 2an optical sensor to optically detect a position of the input element relative to 3the medium (Magana, Fig. 3, Page 13, line 20 to page 14, line 2, LED 314 and IR Regarding claim 14, Magana discloses a method comprising:	2tracking, by a controller in a digital pen, markings of the digital pen in a 3content area defined on a passive medium (Figs. 1-4(a-c), Page 11, line 30 to page 17, line 30; document 100 (page 12, line 9) with pen 300 (page 13, line 20) and base station and server (page 15, line 29 and page 17, lines 5-6) are used to track the digital pen 300 using the controller (processor 318) and markings or dots on the document 100 as a passive medium); and 4	tracking, by the controller in the digital pen, an input made with the digital pen 5in a file handling control area defined on the medium, the input made with the digital 6pen in the file handling control area comprising information relating to a file and is to 7cause saving of a representation of the markings made in the content area according 8to the information relating to the file, the information relating to the file selected from 9among a name of the file, a location of the file, and a type of the file (Figs 1 and 3-4(a-c), Page 11, line 30 to page 12, line 29 and page 13, line 20 to page 14, line 2, and page 14, line 30 to page 15, line 16; processor 318 uses pattern to determine position of the pen whenever it is in contact with the document 100 which is stored in memory 322 in the pen; the stored information is transferred as a data file with time and position information resulting in the input being tracked from a file handling control area of input area(s) on the medium or document 100; the input is made with the digital pen 300 and has information relating to the file of time and position to cause saving a representation of the user written data or marking make in the box or content area according to the Regarding claim 15, Magana discloses the method of claim 14, further comprising one of:2	saving information of the tracked markings and the tracked input in a memory 3of the digital pen (Fig. 3, memory 322), or 4	communicating the information of the tracked markings and the tracked input 5to a computer for processing the tracked markings and the tracked input (Page 15, line 29 has running the application program from a server or computer which is separate from the digital pen and receiving data from the digital pen corresponding to the tracked markings and the tracked input to analyze pen strokes (Page 17, lines 4-19)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Magana in view of Simske et al. (WO 2016/068925, hereinafter “Simske”, cited by Applicant).	Regarding claim 6, Magana discloses the apparatus of claim 1, but does not explicitly disclose further comprising: an electronic layer placed over or under the medium, the electronic layer to sense a position of the input element relative to the medium.	Simske discloses an electronic layer placed over or under the medium, the electronic layer to sense a position of the input element relative to the medium (Fig. 14, [0140], charge-responsive layer 228 having capsules 234 is an electronic layer placed over or under the medium to sense a position of the input element relative to the medium).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Magana to have an electronic layer placed over or under the medium, the electronic layer to sense a position of the input element relative to the medium, such as taught by Simske, for the purpose of visually tracking a position of the input element on the medium.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Magana in view of Hebenstreit et al. (US 8,970,540, hereinafter “Hebenstreit”, cited by Applicant).	Regarding claim 8, Magana discloses the apparatus of claim 1, but does not Regarding claim 9, Magana as modified by Hebenstreit discloses the apparatus of claim 8, wherein the input element action relative to the first 2layer indication comprises an action indicating deletion of the first layer and the 3markings made with respect to the first layer (Hebenstreit, Fig. 11, col. 9, line 64 to col. 10, line 25, erasure 1104 causes deletion of markings in the current layer being used). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Magana to have wherein the input element action relative to the first 2layer indication comprises an action indicating deletion of the first layer and the 3markings made with respect to the first layer, such as taught by Hebenstreit, for the purpose of erasing and or deleting markings from each of the layers of the document.1	Regarding claim 10, Magana as modified by Hebenstreit discloses the apparatus of claim 9, wherein the controller is to further:2	detect a further input element action relative to a second layer indication of 3the plurality of layer indications on the medium, the further input element action to 4indicate selection of a second layer corresponding to the second layer indication (Hebenstreit, Regarding claim 11, Magana discloses a non-transitory machine-readable storage medium storing instructions that 2upon execution cause a system to (Figs. 1-4(a-c), Page 11, line 30 to page 17, line 30; document 100 (page 12, line 9) with pen 300 (page 13, line 20) and base station and server (page 15, line 29 and page 17, lines 5-6)):3	receive input information regarding an input (Figs. 1-3, Page 12, lines 1-13, pen reads markings formed in areas without electronic input capability (e.g., touch screen input));	6receive information of markings made in a content area defined in the 7medium made with respect to a layer 4control area defined in a medium without electronic input capability, the input made 5with respect to the layer control area selecting a first layer of a plurality of layers.	Hebenstreit discloses	the input made with respect to a layer 4control area defined in a medium without electronic input capability, the input made 5with respect to the layer control area selecting a first layer of a plurality of layers (Fig. 11, col. 5, lines 18-34 and col. 9, lines 54-63, using different sheets of paper as different layers or saving different sheets as different layers based on time of saving for a layer control area where marking are made by the user that does not have electronic input capability (e.g., touch screen sensing capability), selects the first control layer when a file is saved and identified for a first layer, for example (Page 12, lines 17-19, user writes document ID as name of file)).	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the non-transitory machine-readable medium of Magana to have the input made with respect to a layer 4control area defined in a medium without electronic input capability, the input made 5with respect to the layer control area selecting a first layer of a plurality of layers, such as taught by Hebenstreit, for the purpose of using multiple sheets of documents that can be marked up separately.1	Regarding claim 12, Magana as modified by Hebenstreit discloses the non-transitory machine-readable storage medium of claim 11, wherein 2the instructions upon execution cause the system to further:3	receive additional input information regarding an additional input made with 4respect to the layer control area, the additional input selecting a second layer of a 5plurality of layers (Hebenstreit, Fig. 11, col. 5, lines 18-34 and col. 10, lines 26-44, markings by a user on a second layer as additional input in the layer control area, such as file naming area);6	receive further information of further markings made in the content area that 7traces over the markings applied to the first layer (Hebenstreit, Fig. 11, col. 5, lines 18-34 and col. 10, lines 26-44, markings by a user on a second layer as additional input in the layer control area, such as file naming area which traces over area of marking applied to the first layer when naming the first layer);8	apply the further markings to the second layer in response to the additional 9input information (Hebenstreit, Fig. 11, col. 5, lines 18-34 and col. 10, lines 26-44, markings by a user on a second layer as additional input in the layer control area, such as file naming area).1	The1 motivation is the same as in claim 11.	Regarding claim 13, Magana as modified by Hebenstreit discloses the non-transitory machine-readable storage medium of claim 11, wherein 2the instructions upon execution cause the system to further:.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hartwell (US 7,342,575) teaches using a pattern to detect a digital pens position on a document (Fig. 3a, col. 7, lines 35-50).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694     


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694